Citation Nr: 0011576	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  94-08 024 	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
osteochondritis dissecans of the left femoral condyle, 
currently rated as 30 percent disabling.  

2.  Entitlement to an extension of a temporary total rating 
for convalescence under 38 C.F.R. § 4.30 beyond July 31, 
1999.

3.  Entitlement to a total disability rating for compensation 
based on individual unemployability 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from April 1,1985, to 
August 14, 1985.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Montgomery, Alabama, (hereinafter RO).  In July 
1996, the issue of a rating in excess of 20 percent for the 
osteochondritis was remanded for further development.  While 
undergoing remand development, the other issues were 
developed for appellate review, and a 30 percent rating was 
assigned for the osteochondritis.  Thus, the issues currently 
prepared for appellate review are those listed on the title 
page.  

In February 2000, a hearing was held in Washington, D.C, 
before the Board Member signing this document, who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7102(b) (West 1991 & Supp. 1999).  A transcript 
of the hearing is on file.


REMAND

In order to fulfill the duty to assist the veteran in the 
development of the claims on appeal, which the Board finds to 
be "well-grounded" (See Proscelle v. Derwinski, 
2 Vet. App 629, 632 (1992)), the Board concludes that 
additional development is required.   

The record reflects that the most recent of several surgeries 
performed on the left knee was a January 1999 valgus 
osteotomy of the left tibia.  The physician who performed 
this surgery, George R. Burton III, M.D, indicated in a 
November 1999 statement that the veteran would not be able to 
return to work until December 1999.  He did not submit any 
clinical records to support this assertion, and in previous 
statements, Dr. Burton indicated that the veteran would be 
able to work within six months of the surgery.  At his 
February 2000 hearing, the veteran indicated that he had last 
been treated by Dr. Burton in September of 1999, the 
treatment records of which are not of record.  He also 
testified that he was receiving regular "follow-up" 
treatment from Dr. Burton, including that scheduled for March 
2000.  None of these treatment reports, or any other reports 
from the treatment rendered by Dr. Burton following the 
January 1999 surgery, are of record.  In addition, the 
veteran testified that he is receiving outpatient treatment 
for his left knee at the Montgomery, Alabama, VA Medical 
Center.  There are no records of treatment rendered at this 
facility since the January 1999 surgery. 

The Board concludes that the records from the treatment 
rendered by Dr. Burton and VA since the January 1999 surgery 
would be pertinent to the adjudication of the claims on 
appeal, and the RO will therefore be directed to obtain these 
records upon remand.  It is noted with respect to the VA 
treatment records discussed above that when VA has 
constructive knowledge of such records generated by its 
agency, the VA is obligated to obtain any such pertinent 
treatment records.  Bell v. Derwinski, 
2 Vet. App. 611, 612- 613 (1992); see also Hayre v. West, 188 
F.3d 1327, 1333 (Fed. Cir. 1999); Tetro v. West, No. 97-1192 
(U.S. Vet. App. Apr. 4, 2000). 

In light of the necessary development discussed above, the 
veteran will also be requested to submit evidence, including 
employment records, to support his assertion that his 
service-connected left knee disability precludes employment.  
See Spurgeon v. Brown, 10 Vet. App. 194, 197-98 (1997).  
Finally, this remand will also afford the RO the opportunity 
to address the arguments raised by the veteran's 
representative at his February 2000 hearing with regard to 
the assignment of "separate" ratings pursuant to the 
principles enumerated in VAOPGCPREC 23-97, 62 Fed. Reg. 63604 
(1997), as well as the possibility of rating the veteran's 
left knee disability under DC 5055.  The consideration of 
these contentions by the RO will avoid any potential 
prejudice to the veteran which would result from initial 
consideration of these matters by the Board.  Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993); VAOPGCPREC 6-92 and 16-
92, 57 Fed.Reg. 49744 and 49747 (1992).

For the reasons stated above, this case is REMANDED for the 
following development: 

1.  The RO is to obtain any records of 
treatment for the service-connected left 
knee disability rendered by Dr. Burton at 
4555 Lonesome Pine Drive, Montgomery, 
Alabama, 36108, subsequent to the January 
1999 surgery.  The RO should also obtain 
any records from VA outpatient treatment 
rendered for the veteran's left knee 
since January 1999 at the Montgomery, 
Alabama, VA Medical Center.  The veteran 
should be requested to assist in 
obtaining these records as necessary, and 
the claims file should contain 
documentation of the attempts made to 
obtain the records.  The veteran and his 
representative should also be informed of 
any negative results.  38 C.F.R. § 3.159 
(1999).
 
2.  The RO is to afford the veteran the 
opportunity to submit employment records 
supporting his contention that his 
service connected left knee disability 
has precluded  employment.  Any evidence 
obtained should be associated with the 
claims file.

3.  After the information requested above 
been associated with the claims file, a 
VA social and industrial survey should be 
conducted in order to clarify the 
veteran's medical, social, educational, 
and employment history.  The social 
worker should review the claims file 
prior to the survey and elicit and set 
forth pertinent facts regarding the 
veteran's medical history, education, 
employment history, social adjustment, 
and current behavior and health.  The 
social worker should offer an assessment 
of the veteran's current functioning and 
identify the conditions which limit his 
employment opportunities.  Any potential 
employment opportunities should be 
identified.  The claims file must be made 
available to the social worker in 
conjunction with the survey as it 
contains important historical data.  It 
is imperative that distinctions between 
the service-connected left knee and non-
service-connected disorders be noted, and 
the social worker is directed to 
specifically indicate in this regard 
whether the service-connected left knee 
disorder, by itself, precludes all 
employment given the veteran's 
occupational and educational background. 

4.  Following completion of the 
development requested above, the claims 
on appeal should be readjudicated by the 
RO.  If it develops that review of the 
records and other information requested 
above results in the need for additional 
physical examination, such examination 
should be undertaken.  The adjudication 
of the claim for an increased rating for 
the left knee should include 
consideration of the principles 
enumerated in VAOPGCPREC 23-97 and the 
possibility of rating this disability 
under DC 5055.  Thereafter, to the extent 
the benefits sought are not granted, and 
after application of applicable 
procedures, including the issuance of an 
appropriate supplemental statement of the 
case, the case should be returned to the 
Board for further appellate review. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of this REMAND is to assist the veteran in the 
development of his appeal, and the Board does not intimate an 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case.  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




